Citation Nr: 0426081	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, denying entitlement to 
service connection for hearing loss.  The veteran in November 
2001 requested that the RO reconsider its June 2001 action 
and, in addition, he initiated a claim of entitlement to 
service connection for tinnitus.  Both matters were addressed 
by the RO in a rating decision of June 2002, followed by 
entry of the veteran's notice of disagreement and substantive 
appeal.  

A request for a hearing was made by the veteran in his notice 
of disagreement in July 2002, and an RO hearing was scheduled 
to occur in early 2004, but prior to its occurrence, the 
veteran withdrew his request for an RO hearing.  Rather, he 
opted to appear at a hearing before the Board in Washington, 
DC, which was held in August 2004.  A transcript of that 
proceeding is of record.  

Pursuant to his motion therefor, this case has been advanced 
on the Board's docket under the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.9000(c) (2003), based 
on a showing of good cause.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss of 
either ear meeting the requirements outlined in 38 C.F.R. 
§ 3.385 (2003).  

2.  The veteran is not shown to have tinnitus that originated 
in service or is otherwise related to his period of military 
service or any event thereof.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLCUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the veteran's 
claim for service connection for hearing loss and following 
entry of his claim for service connection for tinnitus.  The 
VCAA significantly added to the statutory law concerning the 
VA's duties when processing claims for VA benefits by 
redefining the obligations of VA with respect to its duty to 
assist a claimant and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), and the applicable law and regulations have 
been the subject of holdings of various Federal courts.  

In the United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App.112 (2004), it 
was held that the applicable statute and the regulation 
provide for pre-initial-RO adjudication notice, but it was 
also specifically recognized that, where notice was not 
mandated at the time of the initial RO decision, VA did not 
err in not providing such notice specifically complying with 
section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the veteran was found to have the right to be 
provided the requisite VCAA content-complying notice and 
proper subsequent VA process at some time during the 
appellate process.  

In this case, VCAA notice was furnished to the veteran with 
regard to his hearing loss claim in March 2001, prior to its 
initial adjudication in June 2001, and with respect to the 
tinnitus claim in February 2002, followed by its initial 
consideration by the RO in June 2002.  That series of events 
was followed by the RO's issuance of a statement of the case 
as to both issues in August 2003.  The noted sequence of 
events is thus in accord with the dictates of Pelegrini.  

As to the content of such notice, it is noted that under the 
changes effectuated by the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  These requirements were substantially met by the 
RO's March 2001 and February 2002 letters, and any failure by 
the RO therein to identify with precision the division of 
responsibility between VA and the veteran with respect to the 
retrieval of Federal and non-Federal records is found to be 
harmless error.  To that extent, VA's duties established by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Efforts are shown to have been 
made by the RO to obtain VA treatment records of the veteran 
and to accord him VA medical examinations in July 2003 in 
order to address the etiology of his claimed hearing loss and 
tinnitus.  Such examinations, in pertinent part, failed to 
identify the existence of hearing loss for VA purposes, as 
defined by 38 C.F.R. § 3.385.  In light of that fact, the 
veteran's request for assistance in obtaining a purported 
(missing) service medical record involving an evaluation of 
his ears during 1978 at the Eye, Ear, Nose, and Throat (EENT) 
Clinic of the Naval Regional Medical Center in Charleston, 
South Carolina, as to his complaints of hearing loss and 
tinnitus, is not one that requires further action by the 
Board.  As such, the Board finds that VA's duty-to-assist 
obligation has been fully satisfied.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims Presented

It is alleged by the veteran that he suffers from current 
disability involving hearing loss and tinnitus of both ears 
that originated in or is otherwise related to his period of 
military service during the 1970s.  Specific reference is 
made to an inservice incident in which his right ear was 
traumatized by a radio antenna through the actions of a 
fellow serviceman.  Allegations are also advanced that 
hearing loss and tinnitus were noted by the veteran and by 
medical personnel during his period of active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for sensorineural hearing loss may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, an enlistment medical examination in March 1974 
disclosed no specific complaint of hearing loss or tinnitus; 
audiometric testing revealed pure tone thresholds of 5, 5, 5, 
and 35 decibels at the 500, 1000, 2000, and 4000 Hertz levels 
of the right ear, and 10, 5, 5, and 20 decibels at the 500, 
1000, 2000, and 4000 Hertz levels of the left ear.  In 
December 1974, medical assistance was received for complaints 
of a bleeding ear, at which time it was noted that the 
veteran had been stabbed in the ear with a radio antenna.  
The clinical assessment was of a superficial laceration of 
the external ear canal.  A physical examination conducted in 
March 1976 showed his ears to be normal; fluid in the right 
middle ear in June 1978 yielded impressions of an upper 
respiratory infection and serous otitis media.  A separation 
medical examination disclosed no ear abnormality, despite a 
complaint of hearing loss.  Audiometer testing showed pure 
tone thresholds of 20, 20, 15, 15, 50, and 15 decibels at 
250, 500, 1000, 2000, 4000, and 8000 Hertz levels, 
respectively, involving the right ear, and 20, 15, 15, 15, 
25, and 5 decibels at 250, 500, 1000, 2000, 4000, and 8000 
Hertz levels, respectively, involving the left ear.  

No postservice medical treatment for either hearing loss or 
tinnitus is documented, and at the time of a VA audiological 
examination in July 2003, the veteran reported a 20-year 
history of tinnitus.  Pure tone thresholds for the right ear 
of 15, 10, 10, 15, and 35 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, were obtained.  As for the left 
ear, pure tone thresholds of 15, 10, 10, 25, and 25 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, were shown.  
In the audiologist's opinion, the veteran's hearing was 
within normal limits per VA standards.  It was further opined 
that, if the veteran's tinnitus began 20 years prior thereto, 
that would place its onset at a point in time postservice.  

On the occasion of a VA otolaryngology examination by VA, 
also in July 2003, the veteran reported complaints of hearing 
loss and a ten-year history of tinnitus.  He further reported 
an egg-sized swelling behind the ears which originated in 
service and worsened over the previous three to four years.  
Diagnoses of normal hearing by VA standards and intermittent 
tinnitus were recorded.  In the examiner's opinion, an 
etiology for the veteran's tinnitus could not be established.  
Ear examination was noted to be normal, except for slight 
sclerosing of the tympanic membranes, which was found to be 
unrelated to the inservice stab wound involving the right 
external ear canal.  

The veteran was afforded a hearing before the Board in 
Washington, DC, in August 2004, when he testified that his 
hearing loss and tinnitus are at least in part the result of 
inservice ear.  Testimony was received that, in December 
1974, a fellow soldier used a radio antenna to stab his right 
ear, thereby causing damage to the right eardrum.  Noticeable 
hearing loss and tinnitus followed in about a year or so, 
with the progression of scar tissue associated with the stab 
wound.  It was further reported that he had been examined at 
the Naval Regional Medical Center in Charleston, South 
Carolina, in or about 1978 for evaluation of complaints of 
hearing loss and tinnitus.  He further indicated that, at 
that time, he was working in the EENT Department of such 
facility under Commander Panic, and was evaluated by a 
physician in that clinic during 1978.  His further testimony 
was that the examining physician told him that there was 
evidence of hearing loss and that it could be assumed that 
there was scar tissue over the eardrum of a permanent, but 
not too progressive nature.  

Analysis of the evidence presented indicates that, while 
hearing loss of the right ear met the criteria outlined in 
38 C.F.R. § 3.385 in service, no showing of hearing loss for 
VA purposes is shown currently or at any time postservice.  
Regarding the left ear, hearing loss meeting the criteria of 
38 C.F.R. § 3.385 is not demonstrated in service or 
thereafter.  Moreover, no medical professional offers any 
finding or opinion linking any hearing loss of the veteran to 
his period of service or any event thereof, including the 
laceration of his ear canal in December 1974.  On the basis 
of the foregoing, there is no reasonable basis for concluding 
that the veteran's hearing loss, if any, is of service 
origin, and such conclusion obviates the need to undertake 
action to secure the service medical record pertaining to the 
hearing examination reportedly undertaken in service in or 
about 1978 at the Naval Regional Medical Center in 
Charleston, South Carolina.  

Insofar as the veteran's tinnitus is concerned, available 
service medical records in no way demonstrate any complaint 
or finding relating thereto and do not corroborate the 
veteran's recent assertions as to the existence of inservice 
tinnitus.  Even if the Board were to concede that the veteran 
was seen in 1978 at the Naval Regional Medical Center in 
Charleston, South Carolina, for evaluation of a complaint of 
tinnitus, there is no credible lay or medical evidence 
linking the veteran's current tinnitus to his period of 
service or any event thereof.  Recent VA examinations denote 
reported histories of tinnitus, with onset thereof occurring 
postservice, and neither examiner offers any finding or 
opinion establishing a nexus between the veteran's currently 
existing tinnitus and his period of active duty or any 
inservice event.  To that end, a preponderance of the 
evidence is found to be against the veteran's claim for 
service connection for tinnitus, thereby warranting its 
denial.  



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



